Case 4:17-cr-00651 Document 367 Filed in TXSD on 12/17/18 Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               December 18, 2018
                                                                David J. Bradley, Clerk
Case 4:17-cr-00651 Document 367 Filed in TXSD on 12/17/18 Page 2 of 2
